DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Sparkman on 27 July 2022.

Note the amendment is with respect Notice of Allowance dated 13 April 2022 as the claim set dated 11 July 2022 was not entered.

The application has been amended as follows: 

	REPLACE Claim 15 with:


15.	A non-transitory computer readable medium storing one or more instructions that, when executed, causes a processor to: 
rotate a bob disposed within a container from an initial position by causing a fluid within the container to impart a shear force on the bob that creates a torque on the bob; 
determine a rotated distance of the bob from the initial position; 
determine a counter torque required to rotate the bob by the rotated distance to position the bob back at the initial position; 
transmit a control signal to a stator coil to induce the counter torque on a magnet rotor coupled to the bob to rotate the bob back to the initial position; and 
determine a viscosity of the fluid based, at least in part, on the counter torque.

REPLACE Claim 20 with:
20.	The non-transitory computer readable medium of claim 15, wherein the one or more instructions that, when executed, further cause the processor to alter at least one of a temperature or a pressure of the fluid.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 20 are allowed for the same reasons discussed in the Notice of Allowance dated 13 April 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856